                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




KERRY LYNN LEWIS, JR.,                      )   CIVIL ACTION NO.
    ID # 48739-177,                         )
          Movant,                           )   3:17-CV-1739-G
vs.                                         )
                                            )   CRIMINAL ACTION NO.
UNITED STATES OF AMERICA,                   )
         Respondent.                        )   3:14-CR-372(01)-G




         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the opinion

that the findings and conclusions of the magistrate judge are correct and they are

accepted as the findings and conclusions of the court. For the reasons stated in the

findings, conclusions, and recommendation of the United States Magistrate Judge, the

pro se movant’s objections to the report & recommendation of the Honorable Irma

Carrillo Ramirez, United States Magistrate Judge, received on April 1, 2019 (docket

entry 18), is construed as a motion under Fed. R. Civ. P. 59(e) and DENIED. For the

same reasons, the motion to alter or amend judgment, received April 12, 2019 (docket

entry 20), which seeks to alter or amend the judgment based on the same objections

considered by the United States Magistrate Judge, is also DENIED.
      In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after

considering the record in this case, the movant is DENIED a certificate of appealability.

The court adopts and incorporates by reference the magistrate judge’s findings,

conclusions and recommendation (docket entry 15) in support of its finding that the

movant has failed to show (1) that reasonable jurists would find this court’s “assessment

of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would

find “it debatable whether the petition states a valid claim of the denial of a

constitutional right” and “debatable whether [this court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      If the movant files a notice of appeal, he must pay the $505.00 appellate filing fee

or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.

      SO ORDERED.

April 24, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                          -2-
